Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “a quality of service (QoS) of the GPS location data” which appears to have already been recited in claim 3.
Claim 12 recites “a quality of service (QoS) of the GPS location data” which appears to have already been recited in claim 10.
Claim 19 recites “a quality of service (QoS) of the GPS location data” which appears to have already been recited in claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6 thru 9, 13 thru 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroiescu et al (US 2019/0113631 A1 “STROIESCU”).
Regarding claim 1, STROIESCU discloses a system, comprising: a hardware processor (a processor [0022]); and a non-transitory machine-readable storage medium (a storage system [0079]) encoded with instructions executable by the hardware processor to perform operations comprising:
determining whether Global Positioning System (GPS) location data are available (receiving GNSS data, UWB data or no data [0050])
responsive to determining the GPS location data are available, causing transmission of a first message in National Marine Electronics Association (NMEA) format, the first message comprising the GPS location data (position data is transmitted as NEMA sentences, identical to the sentences generated by a GNSS module [0040 & claims 8 & 12])
and responsive to determining the GPS location data are not available: determining a location based on non-GPS location data (item No. 4 is a kinematics device, like a 9DoF sensor (combination of 3 axes accelerometer, 3 axes gyroscope, and 3 axes magnetometer), providing kinematics data that helps in defining the short term position of the device as “dead reckoning” when other positioning data is not available [0083]), generating a second message in NMEA format, the second message representing the determined location, and causing transmission of the second message (position data is transmitted as NEMA sentences, identical to the sentences generated by a GNSS module [0040 & claims 8 & 12]).
Regarding claim 2, STROIESCU discloses the system of claim 1, wherein determining the location based on the non-GPS location data comprises: determining the location based on the GPS location data and the non-GPS location data (a data augmentation module which calculates position data which represents the most accurate position for the portable tag based upon the UWB position, the GNSS position and the movement of the tag as calculated by the kinematics module [0022]).
Regarding claim 6, STROIESCU discloses the system of claim 1, wherein the non-GPS location data comprise at least one of: ultra-wideband (UWB) radio ranging data; light-detection and ranging (lidar) data; radio detection and ranging (radar) data; sound navigation and ranging (sonar) data; and inertial measurement unit (IMU) data ([0083], cited and incorporated in the rejection of claim 1).
Regarding claim 7, STROIESCU discloses the system of claim 1, the operations further comprising: determining a velocity based on the GPS location data and/or the non-GPS location data (GNSS enables the device to determine its own latitude, longitude, altitude, velocity and heading, together with some other positional characteristics, and accurate time information [0003]).
Regarding claim 8, STROIESCU discloses a non-transitory machine-readable storage medium (a storage system [0079]) encoded with instructions executable by a hardware processor (a processor [0022]) of a computing component, the machine-readable storage medium comprising instructions to cause the hardware processor to perform operations comprising:
determining whether Global Positioning System (GPS) location data are available (receiving GNSS data, UWB data or no data [0050])
responsive to determining the GPS location data are available, causing transmission of a first message in National Marine Electronics Association (NMEA) format, the first message comprising the GPS location data (position data is transmitted as NEMA sentences, identical to the sentences generated by a GNSS module [0040 & claims 8 & 12])
and responsive to determining the GPS location data are not available: determining a location based on non-GPS location data (item No. 4 is a kinematics device, like a 9DoF sensor (combination of 3 axes accelerometer, 3 axes gyroscope, and 3 axes magnetometer), providing kinematics data that helps in defining the short term position of the device as “dead reckoning” when other positioning data is not available [0083]), generating a second message in NMEA format, the second message representing the determined location, and causing transmission of the second message (position data is transmitted as NEMA sentences, identical to the sentences generated by a GNSS module [0040 & claims 8 & 12]).
Claims 9 and 16 correspond sufficiently to claim 2 in scope and therefore are similarly rejected.
Claims 13 and 20 correspond sufficiently to claim 6 in scope and therefore are similarly rejected.
Claim 14 corresponds sufficiently to claim 7 in scope and therefore is similarly rejected.
Regarding claim 15, STROIESCU discloses a computer-implemented method (a computer program having program instructions for carrying out the method of the invention [0070]) comprising:
determining whether Global Positioning System (GPS) location data are available (receiving GNSS data, UWB data or no data [0050])
responsive to determining the GPS location data are available, causing transmission of a first message in National Marine Electronics Association (NMEA) format, the first message comprising the GPS location data (position data is transmitted as NEMA sentences, identical to the sentences generated by a GNSS module [0040 & claims 8 & 12])
and responsive to determining the GPS location data are not available: determining a location based on non-GPS location data (item No. 4 is a kinematics device, like a 9DoF sensor (combination of 3 axes accelerometer, 3 axes gyroscope, and 3 axes magnetometer), providing kinematics data that helps in defining the short term position of the device as “dead reckoning” when other positioning data is not available [0083]), generating a second message in NMEA format, the second message representing the determined location, and transmitting the second message (position data is transmitted as NEMA sentences, identical to the sentences generated by a GNSS module [0040 & claims 8 & 12]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 thru 5, 10 thru 12, and 17 thru 19 are rejected under 35 U.S.C. 103 as being unpatentable over STROIESCU, in view of Young et al (US 2020/0309533 A1 “YOUNG”).
Regarding claim 3, STROIESCU discloses the system of claim 2. However, STROIESCU does not disclose that determining the location based on the GPS location data and the non-GPS location data further comprises:
determining a first quality of service (QoS) of the GPS location data
determining a second QoS of the non-GPS location data
determining the location based on the GPS location data, the non-GPS location data, the first QoS, and the second QoS
In a same or similar field of endeavor, YOUNG teaches:
determining a sensor quality metric for sensor information/data captured by one or more sensors [0069]
using sensor quality index table to perform at least one navigation function [0051]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify STROIESCU to include the teachings of YOUNG because doing so would enable autonomous vehicles to navigate properly in various environmental conditions, as recognized by YOUNG.
Regarding claim 4, STROIESCU/ YOUNG discloses the system of claim 3. However, STROIESCU/ YOUNG does not disclose that determining the location based on the GPS location data, the non-GPS location data, the first QoS, and the second QoS comprises:
weighting the GPS location data according to the first QoS
weighting the non-GPS location data according to the second QoS
determining the location based on the weighted GPS location data and the weighted non-GPS location data
In a same or similar field of endeavor, YOUNG teaches determining a modified sensor usage plan (e.g., adjusting one or more weights assigned to sensor information/data captured by one or more sensors onboard the vehicle in one or more algorithms that use sensor information/data to perform navigation functions [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify STROIESCU to include the teachings of YOUNG because doing so would enable autonomous vehicles to navigate properly in various environmental conditions, as recognized by YOUNG.
Regarding claim 5, STROIESCU/ YOUNG discloses the system of claim 3, wherein determining whether the GPS location data are available comprises: determining a quality of service (QoS) of the GPS location data ([YOUNG - 0069], cited and incorporated in the rejection of claim 3). However, STROIESCU/ YOUNG does not further disclose:
determining, based on the QoS of the GPS location data, whether a quality of the GPS location data is above a quality threshold
responsive to determining the quality of the GPS location data is not above the quality threshold, determining the GPS location data are unavailable
In a same or similar field of endeavor, YOUNG teaches that determined expected effectiveness of one or more sensors onboard the vehicle and/or usability of sensor information/data captured by one or more sensors onboard the vehicle may be evaluated based on a quality threshold requirement (e.g., compared to quality threshold) [0054].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify STROIESCU to include the teachings of YOUNG because doing so would enable autonomous vehicles to navigate properly in various environmental conditions, as recognized by YOUNG.
Claims 10 and 17 correspond sufficiently to claim 3 in scope and therefore are similarly rejected.
Claims 11 and 18 correspond sufficiently to claim 4 in scope and therefore are similarly rejected.
Claims 12 and 19 correspond sufficiently to claim 5 in scope and therefore are similarly rejected.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Venkatraman et al (US 2018/0188380 A1) discloses techniques for controlling sampling rates in non-causal positioning applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Hailey R Le/Examiner, Art Unit 3648         

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648